Citation Nr: 0739020	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for dental disability 
included as secondary to service connected gastroesophageal 
reflux disorder (GERD) with gastritis and esophagitis.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected gastroesophageal reflux disorder (GERD) 
with gastritis and esophagitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Phoenix, Arizona Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for GERD with esophagitis and gastritis 
(rated 10 percent) and denied service connection for dental 
disability, urinary disorders and colon conditions.  A 
Decision Review Officer (DRO) hearing was held at the RO in 
April 2005; a transcript of that hearing is of record.   At 
that hearing the veteran affirmatively indicated that he was 
withdrawing his claims for service connection for urinary 
disorders and colon conditions.  Consequently, those issues 
are no longer on appeal and are not before the Board.  

The issue of entitlement to a rating in excess of 10 percent 
for service-connected gastroesophageal reflux disorder (GERD) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

   
FINDINGS OF FACT

1.  The veteran's claimed dental disability cannot be subject 
to service-connected compensation.  

2.  The veteran served on active duty from February 1943 to 
February 1946.  

3.  The claim of service connection for dental 
disability/outpatient dental treatment was submitted in 
October 2003 and the veteran had not previously filed a claim 
for such treatment.  

4.  The veteran does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war. 

5.  It is not shown that the veteran's dental disability is 
aggravating his GERD. 

6.  The veteran does not receive service connected 
compensation at the 100 percent rate and there is no evidence 
that he is participating in a rehabilitation program under 
38 U.S.C. Chapter 31.   

7.  It is not shown that the veteran's dental disability is 
complicating his GERD or any other medical condition.

8.  The veteran's dental problems are not caused by or the 
result of his service connected GERD.  


CONCLUSION OF LAW

The criteria for service connection for dental disability 
either for treatment or compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A December 2003 
letter from the RO explained what the evidence needed to show 
to substantiate a claim for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Although this 
letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, it explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  Additionally, a March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Also, the case was readjudicated by 
an April 2006 supplemental statement of the case after VCAA 
notice was provided.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records along with available 
pertinent medical evidence.   Additionally, the veteran was 
provided with VA dental evaluations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any injury or trauma to 
the teeth.  November 1942 entrance examination showed no 
restorable carious teeth, no nonrestorable carious teeth and 
4 missing natural teeth.  It was noted that the veteran did 
not have any prosthetic appliances and did not have any other 
dental defects.  An October 1943 dental survey noted teeth 5 
and 6 on the right as restorable carious teeth.  A July 1944 
dental survey showed no occlusion, medium calculus, no 
peiodontoclasia and no suspected dental foci but did show St. 
Vincent's stomatitis (i.e. trench mouth).  A subsequent April 
1945 dental survey then noted gingivitis with teeth 8 and 15 
on the right noted as restorable carious teeth and an October 
1945 dental survey noted tooth number 4 as a restorable 
carious tooth and also noted gingivitis.  On January 1946 
separation examination the veteran was again noted to have 4 
missing natural teeth.  It was also noted that he had no gum 
abnormalities and no dental prostheses.  

In an October 2003 claim the veteran requested that he be 
evaluated for service connection for dental problems 
secondary to stomach conditions.  

On January 2004 VA dental examination, the examiner noted 
that the veteran had advanced periodontal disease and needed 
routine dental care for which he did not have the funds.  He 
had many missing teeth but all could be replaced with 
prostheses.  His inter-incisal range of motion and lateral 
excursion were both within normal limits and he did not have 
any bone loss of the mandible, maxilla or hard palate.  The 
examiner commented that the veteran needed only routine 
dental care and that there was no relationship between his 
stomach problems and his teeth.  The dental problems were due 
to a lack of care over a long period of time and were not 
related to any gastrointestinal problems.   

At his April 2005 Decision Review Officer (DRO) hearing the 
veteran essentially testified that in service he had to have 
teeth pulled during the time he was having stomach problems 
so he believed that there was a relationship between the two 
problems.  After service he had looked after his teeth and 
not had any dental work done, except to get his teeth cleaned 
but in the prior few years they had gotten bad and he really 
needed dental care.  

On May 2005 VA dental examination, X-rays of the mouth were 
normal.  The examiner noted that the veteran had no history 
of any of the following: dental related hospitalization or 
surgery; neoplasm; difficulty in chewing; difficulty in 
talking; fever; swelling; pain; drainage; and difficulty in 
opening of the mouth.  There was no loss of bone of the 
maxilla; no malunion or nonunion of the maxilla; no loss of 
bone of the mandible; no nonunion or malunion of the 
mandible; no limitation of motion at the tempomandibular 
articulation; no loss of bone of the hard palate; no evidence 
of osteoradionecrosis; no evidence of osteomyelitis; no tooth 
loss due to the substance or body of the maxilla and mandible 
and no specific speech difficulty.  The examiner commented 
that the veteran had routine care in the military and was 
seeking routine care at present.  The results of the earlier 
January 2002 dental examination were unchanged.  

On January 2006 VA dental examination, findings were 
unchanged from the previous May 2005 examination.  After 
reviewing the claims file the examiner found that the 
veteran's dental problems were not caused by or a result of 
his service connected gastrointesinal problems.   His dental 
issues were all due to local factors. 




III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection of dental conditions will be established 
under the following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; 
(B) Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and 
(D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans' Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV.  Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran seeks service connection for dental disability 
for purposes of receiving VA dental treatment.   The Board 
with thus analyze the various classes of dental treatment 
that could be available in turn to see if the veteran 
currently meets the criteria for any of them.  See 38 C.F.R. 
§ 17.161.  Class I dental treatment is available only for 
those veterans who have a service-connected compensable 
dental disability or condition.  The veteran has not alleged 
that he has any current dental disability that cannot be 
classified as treatable carious teeth or replaceable teeth 
and the VA examinations have not shown the veteran has any 
such disability.  Thus, since treatable carious teeth and 
replaceable teeth cannot be service connected for 
compensation purposes but only for treatment purposes (and in 
the latter case, only if the veteran's dental condition meets 
the criteria from one of the 6 treatment classes currently 
under discussion), the veteran is not shown to have a dental 
disability for which service connected compensation can be 
granted (See 38 C.F.R. § 3.381(a)) and he does not meet the 
criteria for Class I dental treatment.  

Turning to Class II, the veteran was discharged from service 
prior to October 1, 1981 and there is no evidence of record 
suggesting that he filed an application for dental treatment 
within one year of discharge.  Thus, he automatically cannot 
qualify for treatment under Class II, regardless of whether 
he meets any of the other Class II criteria.  The veteran 
also cannot qualify for treatment under Classes IIA, IIB, and 
IIC as he does not have dental disability resulting from 
combat wounds or service trauma and was not a prisoner of 
war.  Additionally, he is not eligible for treatment under 
Class IIR as he did not make any applications for dental 
treatment prior to the instant claim.  

The veteran also is not eligible for treatment under Class 
III as there is no evidence of record (nor does the veteran 
allege) that his dental problems have had any direct and 
material negative effect on his service connected GERD.   The 
veteran is also not eligible for treatment under Class IV or 
Class V because he does not receive service connected 
compensation at the 100 percent rate and there is no evidence 
that he is participating in a rehabilitation program under 
38 U.S.C. Chapter 31.  Turning to Class VI, there is no 
evidence of record showing that the veteran's dental problems 
are currently complicating a medical condition being treated 
under 38 U.S.C. Chapter 17 (i.e. the chapter governing access 
to, and provision of, VA health care).  The evidence of 
record does not show, nor has the veteran alleged, that his 
dental problems are complicating his GERD or any other 
medical condition.  

Finally, the Board notes that there is no competent evidence 
of record showing any relationship between the veteran's 
service-connected GERD and his current dental problems so 
service connection for dental disability on a secondary basis 
is not warranted.  See 38 C.F.R. § 3.310.  To the contrary, 
VA dental examinations of record have explicitly found that 
the veteran's dental problems were not caused by or a result 
of his service connected gastrointesinal problems.  Id.  
Although the veteran may believe that his current dental 
problems are related to his service connected GERD, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
Given that a relationship between the veteran's service-
connected GERD and his dental problems is not established and 
it is also not established that the veteran's dental problems 
meet the criteria for entitlement to any of the six classes 
of dental treatment, the preponderance of the evidence is 
against this claim and it must be denied.  



ORDER

Entitlement to service connection for dental disability 
included as secondary to service-connected gastroesophageal 
reflux disorder (GERD) is denied.



REMAND

In conjunction with his initial claim for service connection 
for GERD the veteran received a March 2004 VA compensation 
and pension examination.  This examination provided the basis 
for the granting of service connection for GERD by the June 
2004 rating decision.  The examination did not, however, 
provide detailed findings regarding the acuity of the 
veteran's current GERD symptomatology.  As such findings are 
necessary for the determine whether a rating in excess of 10 
percent for GERD is warranted, and as the veteran has at 
least alleged symptoms that could form the basis of such an 
increased rating, a Remand is necessary to afford the veteran 
with an additional VA examination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for GERD since    
March 2004 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's GERD disability.  The veteran's 
claims folder must be reviewed by the 
examiner (who should have available the 
criteria for rating GERD disability) in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should specifically comment on 
the frequency and intensity of the 
veteran's symptoms and should note whether 
the veteran experiences dysphagia, 
pyrosis, regurgitation, vomiting, 
hematemesis, melena and/or anemia related 
to GERD.  He should also provide an 
overall assessment of the level of 
impairment of the veteran's health 
resulting from GERD.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


